          Case 2:17-cv-01142-JHE Document 67 Filed 09/09/19 Page 1 of 2                                    FILED
                                                                                                  2019 Sep-09 PM 01:59
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 CHARLES SMITH,                                    )
 AIS# 152740                                       )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    Case No. 2:17-cv-01142-JHE
                                                   )
 COS1 CARL SANDERS,                                )
                                                   )
         Defendant.                                )

                                              ORDER
       On October 17, 2017, the undersigned entered an order directing the warden or chief jailer

of the prison or jail in which the plaintiff is housed to deduct specific sums from any deposits made

by or on behalf of the plaintiff into the plaintiff’s inmate account. (Doc. 14). The order further

directed the plaintiff’s custodian to remit the withheld sums to the court each month until the

$350.00 filing fee was paid in full. (Id.). The Clerk has notified the undersigned that the plaintiff

has paid the filing fee for this action in full. Therefore, the warden or chief jailer of the prison or

jail where the plaintiff is housed is DIRECTED to stop withholding money from the plaintiff’s

inmate account for payment of the filing fee in this case.

       The warden or chief jailer is ADVISED that this Order applies only to the filing fee in this

action and not to any other action the plaintiff may have pending in this court. Any withholding

order in any other case the plaintiff may have pending is unaffected by this Order.

       To the extent the court has received funds in excess of $350.00 to pay the filing fee for this

action, the Clerk is DIRECTED to reimburse the plaintiff the amount that exceeds $350.00.
         Case 2:17-cv-01142-JHE Document 67 Filed 09/09/19 Page 2 of 2



       The Clerk is FURTHER DIRECTED to serve a copy of this Order on the plaintiff, on the

warden or chief jailer where the plaintiff is incarcerated and the Departmental Fiscal Manager for

the Alabama Department of Corrections.

       DONE this 9th day of September, 2019.



                                             _______________________________
                                             JOHN H. ENGLAND, III
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
